LATTIMORE, Judge.
Conviction for burglary; punishment, two years in the penitentiary.
The facts show that the garage of Mr. McMurry was forcibly entered in the nighttime. The fact that some one was in *156the garage was discovered, and these appellants were found therein and arrested. A quantity of automobile casings appear to have been removed from the place where they were when Mr. McMurry closed up his place of business, and said casings had been loaded upon a car. The evidence is amply sufficient to support the fact of the burglarious entry into the building and to establish the intent with which such entry was made, and that appellants were the guilty parties.
No error appearing, the judgment will be affirmed.

Affirmed.